In a support proceeding against a father, the latter appeals from a temporary order of the Family Court, Nassau County, entered March 18, 1965, which directed him to pay $60 a week for the support of his three minor children, “ pending a final determination and until the entry of a final order.” Appeal dismissed, with costs and disbursements. It appears that on August 3, 1965, while this appeal was pending, a final order was made and entered in the Family Court, directing appellant to pay $70 a week for the support of his three children. Upon the entry of that final order, the prior temporary order terminated and it is not now in effect. Hence, the instant appeal is moot. In any event, an appeal does not lie as of right from a temporary order of support (Family Ct. Act, § 1012; Matter of Taylor v. Taylor, 23 A D 2d 747). Christ, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.